Exhibit 10.5

Execution Copy
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of July ___, 2005,
and is between A-MARK PRECIOUS METALS, INC., a New York corporation (“Company”),
and RAND LeSHAY, an individual (“Mr. LeShay”), and is made with reference to the
following facts.
STATEMENTS OF FACT:
     A. Mr. LeShay is currently employed by Company as its Senior Vice
President, pursuant to that certain employment agreement dated August 18, 1995,
between Company and Mr. LeShay (the “Existing Agreement”).
     B. Company now wishes to continue to employ Mr. LeShay, and Mr. LeShay
wishes to continue to be so employed, on the terms and conditions set forth in
this Agreement. The Existing Agreement is hereby superceded and replaced in its
entirety.
     NOW, THEREFORE, Company and Mr. LeShay hereby agree as follows:
     1. Employment; Term. Company hereby employs Mr. LeShay, and Mr. LeShay
hereby accepts employment with Company, in accordance with and subject to the
terms and conditions set forth in this Agreement. The initial term of this
Agreement (the “Initial Term”) commences on the date of this Agreement and,
unless earlier terminated in accordance with Section 6, will terminate on the
fifth anniversary of the date of this Agreement. Company and Mr. LeShay may
extend the term of this Agreement for one or more additional one (1) year
periods by written agreement signed by them prior to the end of the Initial Term
or the then-current extension thereof, as applicable (the Initial Term and any
extensions thereof, the “Term”).
     2. Duties. (a) During the Term, Mr. LeShay shall serve as Senior Vice
President of Company and shall report to the Chief Executive Officer of Company.
Mr. LeShay’s primary duties will be to identify, fully disclose and present to
Company for its possible investment, any and all business opportunities, whether
passive or active, whether related or unrelated to Company’s primary business
that he becomes aware of while an employee of Company, either because of his
position as Senior Vice President or otherwise. In addition, he will have such
duties and responsibilities as are customary for Mr. LeShay’s position and any
other duties or responsibilities he may be reasonably assigned by Company’s
Chief Executive Officer.
          (b) During the period Mr. LeShay is employed by Company, Mr. LeShay
shall be required to devote his full business time and best efforts exclusively
to the business and affairs of Company and will not directly or indirectly
engage in any other business or competitive activity which has not been
disclosed to and approved in writing by Company, including, without limitation,
any investments of financial arrangements related to precious metals, coins and
stamps, sports memorabilia, space memorabilia, autographs, historical documents
or books.
Employment Agreement — Page 1

 



--------------------------------------------------------------------------------



 



          (c) Except in the ordinary course of performing his duties hereunder
and in accordance with Company’s annual business plan and any other guidelines
or policies approved by Company’s Chief Executive Officer or Board of Directors,
Mr. LeShay shall not have the authority to create or execute any contract or
obligation, either express or implied, on behalf of or in the name of Company or
any of its affiliates, which is intended to be binding upon Company or for which
Company would be liable without the prior written consent of Company’s Chief
Executive Officer.
     3. Compensation. (a) Company shall pay Mr. LeShay a salary of Two Hundred
Nine Thousand Dollars ($209,000.00) per annum (the “Base Salary”). In addition,
Mr. LeShay will receive a one-time signing payment in the amount of Fifty
Thousand Dollars ($50,000.00) (“Signing Payment”) upon execution of this
Agreement and a year-end performance bonus (“Percentage Bonus”) calculated and
paid as described below. Payment of the Base Salary, Signing Payment and
Percentage Bonus will be in accordance with Company’s standard payroll practices
and subject to all legally required or customary withholdings.
          (b) For each fiscal year of employment in which Company’s shareholder
equity is in excess of Ten Million Dollars ($10,000,000.00), Company shall pay
to Mr. LeShay, within ninety (90) calendar days from the close of that fiscal
year, a Percentage Bonus equal to seven and one-half percent (7½%) of its Net
Pre-Tax Annual Income (as defined below). For this purpose Company’s
“shareholder equity” shall only be reduced by losses from its business
operations as determined by the independent certified accountants regularly
retained by Company, in accordance with consistently and conservatively applied
generally accepted accounting principles. Nothing herein prevents the Company
from paying Mr. LeShay additional bonus amounts.
          (c) In the event that Mr. LeShay’s employment is terminated by Company
during a fiscal year and Mr. LeShay is entitled to receive the Percentage Bonus
for the period of such fiscal year during which Mr. LeShay was employed by
Company pursuant to Section 7(a) or 7(c) below, the parties agree that:
(i) Percentage Bonus shall be calculated on the Net Pre-Tax Annual Income of
Company reported only during the period of the then current fiscal year during
which Mr. LeShay was employed, and (ii) the determination of Net Pre-Tax Annual
Income shall take into account only sales revenues arising from those
transactions with respect to which Company entered into binding contracts or
purchases and sales tickets prior to the termination of employment and which are
consummated within sixty (60) days following such date.
          (d) Subject to the provisions of this Section 3(e), the “Net Pre-Tax
Annual Income” as used in this Agreement shall mean the pre-tax operating
income, before bonuses are paid, as per the books and records for a fiscal year,
or the portion thereof during which Mr. LeShay is employed if less than a full
fiscal year, as determined by the independent certified accountants regularly
retained by Company, in accordance with consistently and conservatively applied
generally accepted accounting principles, adjusted for (i) any and all
compensation paid, or accrued and payable, to other employees and independent
contractors of Company, and (ii) any other amounts payable to Mr. LeShay
pursuant to this Agreement. In determining the Net Pre-Tax Annual Income all
interest on loans accrued or paid by Company, whether to third parties,
shareholders of Company or to affiliated entities, shall be deducted from
Company’s
Employment Agreement — Page 2

 



--------------------------------------------------------------------------------



 



gross income prior to arriving at the Net Pre-Tax Annual Income. No increase in
historical amortization of goodwill, if any, nor any direct cost incurred in
connection with the consummation of the transactions contemplated by the Stock
Purchase Agreement, dated as of the date hereof, by and among Spectrum PMI,
Inc., A-Mark Holding, Inc. and Steven C. Markoff shall be deducted from
Company’s gross income prior to arriving at the Net Pre-Tax Annual Income.
     4. Stock Appreciation Right. Concurrently with execution and delivery of
this Agreement, Greg Manning Auctions, Inc. (“GMAI”), the indirect 80% parent of
Company shall, pursuant to a Stock Appreciation Right Agreement between GMAI and
Mr. LeShay in the form of Exhibit A attached hereto, grant to Mr. LeShay a stock
appreciation right with respect to Twenty-Five Thousand (25,000) shares of
common stock of GMAI.
     5. Benefits.
          (a) Upon submission by Mr. LeShay of vouchers in accordance with
Company’s standard procedures, Company shall reasonably promptly reimburse
Mr. LeShay for all reasonable and necessary travel, business entertainment and
other business expenses incurred by Mr. LeShay in connection with the
performance of his duties under this Agreement.
          (b) Mr. LeShay is entitled to participate in any and all medical
insurance, group health, disability insurance, employee bonus compensation
programs and other benefit plans that are made generally available by Company to
employees of Company. Company shall pay all premiums payable in connection with
medical insurance provided for Mr. LeShay. Additionally, Mr. LeShay is entitled
to receive four (4) weeks paid vacation a year and paid holidays made available
pursuant to Company’s policy to all employees of Company. Company, in its sole
discretion, may at any time amend or terminate any such benefit plans or
programs.
     6. Termination. Mr. LeShay’s employment hereunder may be terminated prior
to the end of the Term under the following circumstances:
          (a) Mr. LeShay’s employment hereunder will terminate upon Mr. LeShay’s
death.
          (b) Except as otherwise required by law, Company may terminate
Mr. LeShay’s employment hereunder at any time after Mr. LeShay becomes Totally
Disabled. For purposes of this Agreement, Mr. LeShay will be “Totally Disabled”
as of the earlier of (1) the date Mr. LeShay becomes entitled to receive
disability benefits under Company’s long-term disability plan, or (2) Mr.
LeShay’s inability to perform the duties and responsibilities contemplated under
this Agreement for a period of more than ninety (90) consecutive days due to
physical or mental incapacity or impairment.
          (c) Company may terminate Mr. LeShay’s employment hereunder for Cause
at any time after providing written notice to Mr. LeShay. For purposes of this
Agreement, “Cause” means any of the following:
Employment Agreement — Page 3

 



--------------------------------------------------------------------------------



 



               (1) Mr. LeShay’s neglect or failure or refusal to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness);
               (2) any wrongful act by or omission of Mr. LeShay that materially
injures the reputation, business, or business relationship of Company or any of
its affiliates, or that, in the good faith judgment of Company, constitutes
fraud or intentional misconduct;
               (3) Mr. LeShay’s conviction (including conviction on a nolo
contendere plea) of a felony or any crime involving, in the good faith judgment
of Company, fraud, dishonesty or moral turpitude;
               (4) the breach of an obligation set forth in Section 8, 9 or 10;
               (5) any other material breach of this Agreement; or
               (6) upon the sale of all or substantially all of the stock or
assets of Company or the shutdown of its operations.
In the cases of “neglect or failure” to perform his duties under this Agreement
as set forth in 6(c)(1) above, or material breach as set forth in 6(c)(5) above,
a termination by Company with Cause shall be effective only if, within thirty
(30) days following delivery of a written notice by Company to Mr. LeShay that
Company is terminating his employment with Cause (which notice shall set forth
the basis of the alleged neglect, failure or breach), Mr. LeShay has failed to
cure the circumstances giving rise to such Cause.
          (d) Company may terminate Mr. Leshay’s employment hereunder for any
reason, upon thirty (30) days’ prior written notice.
          (e) Mr. LeShay may terminate his employment hereunder for “Good
Reason” if Company decreases or fails to pay Mr. LeShay’s Base Salary or
Percentage Bonus as provided in Section 3 or the benefits described in Section 5
above, or if Company makes a material change in Mr. LeShay’s job description or
duties. A termination by Mr. LeShay shall be effective only if, within thirty
(30) days following delivery of a written notice by Mr. LeShay to Company that
Mr. LeShay is terminating his employment (which notice shall set forth the
alleged decrease or failure by Company), Company has failed to cure the
circumstances giving rise to the termination.
     7. Compensation Following Termination Prior to the End of the Term. In the
event that Mr. LeShay’s employment hereunder is terminated prior to the end of
the Term, Mr. LeShay will be entitled only to the following compensation and
benefits upon such termination:
          (a) In the event that Mr. LeShay’s employment hereunder is terminated
prior to the expiration of the Term by reason of Mr. LeShay’s death or if he
becomes Totally Disabled pursuant to Sections 6(a) or 6(b), respectively,
Company shall pay the following amounts to Mr. LeShay (or to Mr. LeShay’s
estate, as the case may be):
Employment Agreement — Page 4

 



--------------------------------------------------------------------------------



 



               (1) any accrued but unpaid Base Salary (as determined pursuant to
Section 3) for services rendered to the date of termination;
               (2) any incurred but unreimbursed expenses required to be
reimbursed pursuant to Sections 5(a) or 5(b), payable within thirty (30) days
following Mr. LeShay’s submission of vouchers in accordance with Company’s
standard business procedures;
               (3) any vacation accrued and unused to the date of termination;
and
               (4) Percentage Bonus through the termination date for the fiscal
year in which termination occurs, payable within sixty (60) days of the date of
termination.
          (b) In the event that Mr. LeShay’s employment hereunder is terminated
prior to the expiration of the Term by Company for Cause pursuant to
Section 6(c), or by Mr. LeShay without Good Reason, Company shall pay the
following amounts to Mr. LeShay:
               (1) any accrued but unpaid Base Salary (as determined pursuant to
Section 3) for services rendered to the date of termination;
               (2) any incurred but unreimbursed expenses required to be
reimbursed pursuant to Sections 5(a) or 5(b), payable within thirty (30) days
following Mr. LeShay’s submission of vouchers in accordance with Company’s
standard business procedures; and
               (3) any vacation accrued and unused to the date of termination.
          (c) In the event that Mr. LeShay’s employment hereunder is terminated
by Company without Cause pursuant to Section 6(d), or by Mr. LeShay with Good
Reason pursuant to Section 6(e), Company shall pay the following amounts to
Mr. LeShay:
               (1) any accrued but unpaid Base Salary (as determined pursuant to
Section 3) for services rendered to the date of termination;
               (2) any incurred but unreimbursed expenses required to be
reimbursed pursuant to Sections 5(a) or 5(b), payable within thirty (30) days
following Mr. LeShay’s submission of vouchers in accordance with Company’s
standard business procedures;
               (3) any vacation accrued and unused to the date of termination;
               (4) Percentage Bonus through the termination date for the fiscal
year in which termination occurs, payable within sixty (60) days of the date of
termination; and
               (5) continued payments of Base Salary until the one year
anniversary of the date of termination of Mr. LeShay’s employment, payable in
installments in accordance with Company’s standard payroll practices. Except as
otherwise required by law, the payment of any amounts pursuant to this Section
7(c)(5) shall be due and payable only after the delivery by Mr. LeShay to
Company of a release in form and substance reasonably satisfactory to Company of
any and all claims Mr. LeShay may have against Company and its directors,
officers, employees, subsidiaries, affiliates, stockholders, successors,
assigns, agents and representatives
Employment Agreement — Page 5

 



--------------------------------------------------------------------------------



 



as of the date of such release arising out of or related to Mr. LeShay’s
employment by Company and the termination of such employment.
          (d) In the event Mr. LeShay’s employment hereunder is terminated by
Company pursuant to Section 6(c)(6), Mr. LeShay shall receive, in addition to
any other payments he is entitled to hereunder, continued payments of Base
Salary until the one year anniversary of the date of termination of Mr. LeShay’s
employment, payable in installments in accordance with Company’s standard
payroll practices, unless Mr. LeShay is offered an opportunity to retain his
then current position and compensation package with the new owner of Company or
its business, in which event no severance pay shall be paid.
          (e) The benefits to which Mr. LeShay may be entitled upon termination
pursuant to the plans, policies and arrangements referred to in Section 5(b)
will be determined and paid in accordance with the terms of those plans,
policies and arrangements.
          (f) Except as may be provided under this Agreement, under the terms of
any incentive compensation, employee benefit, or fringe benefit plan applicable
to Mr. LeShay at the time of termination of Mr. LeShay’s employment prior to the
end of the Term, Mr. LeShay will not be entitled to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to any future period after his termination or resignation.
     8. Proprietary Information.
          (a) Mr. LeShay acknowledges that during the course of his employment
with Company he will necessarily have access to and make use of proprietary
information and confidential records of Company and its affiliates. Mr. LeShay
shall not during the Term or at any time thereafter directly or indirectly use
for his own purpose or for the benefit of any person or entity other than
Company or it affiliates, nor otherwise disclose any proprietary information to
any person or entity, unless that disclosure has been authorized in writing by
Company or is otherwise required by law.
          (b) Mr. LeShay understands that subject to Section 8(c), the term
“proprietary information” includes, but is not limited to, the following:
               (1) the name and address of any customer or vendor of Company or
any of its affiliates, including without limitation any information concerning
the transactions with such customers and vendors, buying and selling
requirements of such customers and vendors, or their criteria or habits, or
Company’s relations with any such customer or vendor, including credit policies,
all of which constitutes Company’s trade secrets;
               (2) any information concerning any product, technology, or
procedure employed by Company or its affiliates but not generally known to their
customers, vendors or competitors, or under development by or being tested by
Company or its affiliates, but not at the time offered generally to customers or
vendors;
               (3) any information relating to Company’s or its affiliates
computer software, computer systems, pricing or marketing methods, sales
margins, credit policies, cost of
Employment Agreement — Page 6

 



--------------------------------------------------------------------------------



 



goods, cost of material, capital structure, operating results, borrowing
arrangements or business plans;
               (4) any information which is generally regarded as confidential
or proprietary in any line of business engaged in by Company or its affiliates;
               (5) any business plans, budgets, advertising or marketing plans
of Company or its affiliates;
               (6) any information contained in any of Company’s or its
affiliates written or oral policies and procedures or manuals;
               (7) any information belonging to customers, vendors or affiliates
of Company or any other person or entity which Company has agreed to hold in
confidence;
               (8) any inventions, innovations or improvements covered by this
Agreement;
               (9) salary, staffing, employment and contractor information of
Company or its affiliates; and
               (10) all materials relating to or embodying any of the foregoing,
whether in a handwritten, printed, graphic, video, audio, electronic or other
medium.
          (c) Mr. LeShay acknowledges that information that is not novel or
copyrighted or patented may nonetheless be proprietary information.
          (d) The term “proprietary information” does not include information
generally available to and known by the public or information that is or becomes
available to Mr. LeShay on a non-confidential basis from a source other than
Company or its affiliates or their respective directors, officers, employees,
partners, principals or agents (other than as a result of a breach of any
obligation of confidentiality).
          (e) Mr. LeShay acknowledges and agrees that the unauthorized sale or
use of Company’s proprietary information constitutes unfair competition.
Mr. LeShay covenants and agrees not to engage in any unfair competition with
Company either during the Term or any time thereafter.
          (f) Mr. LeShay acknowledges and agrees that no employee of Company,
including himself, has any private space within Company’s premises.
     9. Surrender of Records. All proprietary information is and will remain the
sole and exclusive property of Company (or its affiliates, as the case may be)
during the Term and thereafter. Following termination of his employment
hereunder for any reason, Mr. LeShay may not retain any proprietary information,
nor any copies thereof and shall promptly return to Company any proprietary
information and all copies thereof in his possession or control.
Employment Agreement — Page 7

 



--------------------------------------------------------------------------------



 



     10. Intellectual Property. All inventions, innovations or improvements
(including, without limitation, policies, procedures, products, software, ideas
and discoveries, whether patents, copyrights, trademarks, service marks, or
otherwise) conceived or made by Mr. LeShay, either alone or jointly with others,
in the course of his employment by Company, and any derivatives of any such
inventions, innovations, or improvements, belong to Company. Mr. LeShay shall
promptly disclose to Company in writing all such inventions, innovations or
improvements and perform all actions reasonably requested by Company to
establish and confirm ownership by Company, including, but not limited to,
cooperating with and assisting Company in obtaining patents, copyrights,
trademarks, or service marks for Company in the United States and in foreign
countries.
     11. Confidentiality. Mr. LeShay shall keep confidential the terms of this
Agreement. This provision does not prohibit Mr. LeShay from providing this
information to his attorneys or accountants for purposes of obtaining legal or
tax advice or as otherwise required by law. Company shall not disclose the terms
of this Agreement except as necessary in the ordinary course of its business or
as required by law.
     12. Enforcement. Mr. LeShay acknowledges that, by virtue of his position,
his services and access to and use of confidential records and proprietary
information, any violation by him of any of the undertakings contained in
Sections 8 through 11 may cause Company and its affiliates immediate,
substantial and irreparable injury for which it has no adequate remedy at law.
Accordingly, Mr. LeShay consents to Company and its affiliates seeking entry of
an injunction or other equitable relief from a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in Sections 8 through 11. Mr. LeShay waives posting by Company of any bond
otherwise necessary to secure any such injunction or other equitable relief.
Rights and remedies provided for in this Section 12 are cumulative and shall be
in addition to rights and remedies otherwise available to the parties hereunder
or under any other agreement or applicable law.
     13. Notices. Every notice or other communication required or contemplated
by this Agreement must be in writing and sent by one of the following methods:
(1) personal delivery, in which case delivery is deemed to occur the day of
delivery; (2) certified or registered mail, postage prepaid, return receipt
requested, in which case delivery is deemed to occur the day it is officially
recorded by the U.S. Postal Service as delivered to the intended recipient; or
(3) next-day delivery to a U.S. address by recognized overnight delivery service
such as Federal Express, in which case delivery is deemed to occur one business
day after being sent. In each case, a notice or other communication sent to a
party must be directed to the address for that party set forth below, or to
another address designated by that party by written notice:
Employment Agreement — Page 8

 



--------------------------------------------------------------------------------



 



                  If to Company, to:       A-MARK PRECIOUS METALS, INC.     c/o
Spectrum Numismatics International, Inc.     18022 Cowan, Suite 105     Irvine,
California 92614     Attention: Gregory N. Roberts
 
                With a copy to:
 
                KRAMER LEVIN NAFTALIS & FRANKEL LLP     1177 Avenue of the
Americas     New York, New York 10036     Attention: Scott S. Rosenblum, Esq.
 
                and a copy to:
 
                FRYE & HSIEH, LLP     24955 Pacific Coast Highway, Suite A201  
  Malibu, California 90265     Attention: Douglas Frye, Esq.
 
                If to Mr. LeShay, to:
 
                RAND LESHAY
 
                     
 
                     
 
                With a copy to:
 
                     
 
                     
 
                          Attention:
 
     
 
   

     14. Assignability; Binding Effect. This Agreement is a personal contract
calling for the provision of unique services by Mr. LeShay, and Mr. LeShay’s
rights and obligations hereunder may not be sold, transferred, assigned, pledged
or hypothecated. In the event of any attempted assignment or transfer of rights
or obligations hereunder by Mr. LeShay contrary to the provisions of this
Agreement (other than any assignment or transfer of rights as may be required by
law), Company will have no further liability for payments under this Agreement.
The rights and obligations of Company under this Agreement bind and run in favor
of the successors and assigns of Company. Company may assign this Agreement or
any or all of Company’s rights and obligations hereunder without the prior
consent of Mr. LeShay.
Employment Agreement — Page 9

 



--------------------------------------------------------------------------------



 



     15. Complete Understanding. Except for the Stock Option Agreement attached
hereto, this Agreement constitutes the complete understanding between the
parties with respect to the employment of Mr. LeShay by Company and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter of this Agreement, including without
limitation, the Existing Agreement.
     16. Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of Company and Mr. LeShay. No waiver by
any party of any breach under this Agreement will be deemed to extend to any
prior or subsequent breach or affect in any way any rights arising by virtue of
any prior or subsequent such occurrence. Waiver by either party of any breach by
the other party will not operate as a waiver of any other breach, whether
similar to or different from the breach waived. No delay on the part of Company
or Mr. LeShay in the exercise of any of their respective rights or remedies will
operate as a waiver of that right.
     17. Severability. If any provision of this Agreement or its application to
any person or circumstances is determined by any court of competent jurisdiction
to be unenforceable to any extent, that unenforceable provision will be deemed
eliminated to the extent necessary to permit the remaining provisions to be
enforced, and the remainder of this Agreement, or the application of the
unenforceable provision to other persons or circumstances, will not be affected
thereby. If any provision of this Agreement, or any part thereof, is held to be
unenforceable because of the scope or duration of or the area covered by that
provision, the court making that determination shall reduce the scope, duration
of or area covered by that provision or otherwise amend the provision to the
minimum extent necessary to make that provision enforceable to the fullest
extent permitted by law.
     18. Survivability. The provisions of this Agreement that by their terms
call for performance subsequent to termination of Mr. LeShay’s employment
hereunder, or of this Agreement, will survive such termination.
     19. Governing Law. This Agreement is governed by the laws of the State of
California, without giving effect to principles of conflict of laws.
     20. Binding Arbitration. (a) Any controversy, dispute or claim arising out
of or relating to the interpretation, performance or breach of this Agreement,
or Mr. LeShay’s employment or termination of employment hereunder, shall be
resolved by binding arbitration, at the request of either party, in Los Angeles
County, California, in accordance with the rules of the American Arbitration
Association then in effect. The arbitrators shall have the power to grant all
legal and equitable remedies and award compensatory damages provided by
California law. The arbitrators shall issue a statement of findings of facts.
The arbitrators shall be deemed to have “exceeded his powers” for purposes of
California Code of Civil Procedure Sections 1286.2 or 1286.6 if they commit
errors of law or legal reasoning. The award of the arbitrators may be vacated or
corrected pursuant to California Code of Civil Procedure. If for any reason a
court of competent jurisdiction refuses to review the arbitration award for
errors of law or legal reasoning, at the request of either party, a three-person
private review panel shall hear such matters. Each of the parties shall select
one member of the private review panel, and these two panel members shall select
the third member of the panel. Any judgment upon any award
Employment Agreement — Page 10

 



--------------------------------------------------------------------------------



 



rendered by the arbitrator(s) may be entered in any court of competent
jurisdiction. In the event of any such arbitration, the prevailing party shall
be entitled to receive, in addition to any award or judgment, full costs,
including reasonable attorneys’ fees and costs incurred in connection with such
proceeding or arbitration.
          (b) Notwithstanding the foregoing, any action or proceeding
(1) seeking injunctive relief pursuant to Section 12 hereof, (2) arising in
connection with an arbitration proceeding brought under clause (i) above, or
(3) relating to any matter which is not legally arbitrable for any reason, shall
be instituted and prosecuted in the state courts of the State of California,
County of Los Angeles, or the federal district court in and for the Central
District of California located in Los Angeles, and each party waives the right
to change the venue.
[Remainder of page intentionally left blank.]
Employment Agreement — Page 11

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered, or caused
to be executed and delivered by an authorized representative, this EMPLOYMENT
AGREEMENT on the date stated in the introductory clause.

                  “Company”    
 
                A-MARK PRECIOUS METALS, INC.
A New York Corporation    
 
           
 
  By:   /s/ Greg Robert    
 
           
 
  Name:
Title:   GREG ROBERT
CEO    
 
                “Mr. LeShay”    
 
                /s/ Rand LeShay                   RAND LeSHAY, individually    

[Signature Page — LeShay Employment Agreement]

 